United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION,
La Tuna, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2124
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ July 12, 2011 merit decision denying his request for authorization of a
health club membership and September 8, 2011 nonmerit decision denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether OWCP abused its discretion in denying appellant’s request
for authorization of a health club membership; and (2) whether OWCP properly denied
appellant’s request for further merit review of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on September 7, 2000 appellant, then a 42-year-old brush maker
supervisor, sustained lumbar and cervical subluxations, lumbar and cervical herniated discs and a
neck sprain when he fell off a broken chair he was sitting on at work.
On February 24 and March 24, 2010 Dr. Alvaro A. Hernandez, an attending Boardcertified orthopedic surgeon, prescribed a one-year YMCA membership. He reviewed the results
of an electromyogram (EMG) and magnetic resonance imaging (MRI) scan. Dr. Hernandez
advised that appellant had a closed lumbar vertebra, degeneration of the cervical intervertebral
disc, derangement of the medial meniscus and lumbar intervertebral disc without myelopathy.
He stated that the progressive degeneration in the back caused his continuing symptomatology.
Dr. Hernandez noted that appellant’s participation in an exercise program at the YMCA at that
time helped to keep his weight off and his back strong and made him a more active person. He
advised that it was medically necessary for appellant to continue the program since it had been
very beneficial for him and would continue to benefit him in the future.
On June 9, 2011 Dr. Hernandez requested that OWCP authorize a one-year membership
for the YMCA. In a certificate of medical necessity and prescription dated April 27, 2011, he
recommended a one-year YMCA membership to treat appellant’s brachia neuritis or radiculitis
not otherwise specified, synovitis and tenosynovitis not otherwise specified and carpal tunnel
syndrome. The membership would continue to help his range of motion and decrease his painful
symptoms.
On June 28, 2011 Dr. Henry B. Mobley, a Board-certified internist and OWCP medical
adviser, reviewed appellant’s medical record. He noted that appellant’s accepted conditions
included lumbar and cervical closed dislocation, degeneration of cervical discs and degenerative
disc disease. Dr. Mobley also noted that appellant had failed upper and lower back syndromes
with chronic complaints of pain and weakness in the bilateral upper and lower extremities. He
indicated that cervical surgery was recommended but never performed. Dr. Mobley stated that a
February 10, 2010 EMG of the lower extremity showed bilateral peripheral neuropathies and
lumbar radiculopathies. He stated that, while membership in an exercise club was not
discouraged by OWCP, its regulations required that the least expensive method be used to obtain
the goal. Dr. Mobley advised that most of the benefits from a health club membership could be
attained by participation in a well-developed and organized home program that included
conditioning and back exercises, in other words, walking for conditioning and proper
calisthenics. As the benefits of a health club membership could be obtained by simpler and less
costly means of treatment, he recommended against its authorization.
In a July 12, 2011 decision, OWCP denied appellant’s request for a gym membership. It
found that the weight of the medical evidence was represented by Dr. Mobley’s opinion and did
not establish that the recommended YMCA membership was medically necessary for his
accepted conditions.
On August 17, 2011 appellant requested reconsideration.
In an April 27, 2011 progress note, Dr. Hernandez listed findings on physical
examination and diagnosed cervical and lumbar syndrome. He recommended the renewal of
appellant’s YMCA membership. In a June 8, 2011 prescription, Dr. Hernandez again ordered a
2

YMCA membership to treat appellant’s derangement of the medial meniscus. In an August 9,
2011 report, he stated that appellant had faithfully gone to the YMCA to perform exercises
which helped to control his neck and back symptoms. The facilities at the YMCA allowed him
to perform exercises with supervision. They also provided a pool and abundant exercise
equipment which were not available to appellant at home and necessary to help him control his
symptomatology.
Appellant submitted a duplicate copy of Dr. Hernandez’s April 27, 2011 certificate of
medical necessity. He also submitted an Internet document which addressed entitlement to
compensation benefits for employment-related injuries or death for federal employees and their
surviving dependents under Chapter 81 of FECA.
In a September 8, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that he neither raised substantive legal questions nor included new and relevant evidence
and, thus, it was insufficient to warrant a merit review of his claim.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA2 provides that the United States shall furnish to an employee, who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.3
In interpreting section 8103, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA. OWCP has the general objective of ensuring that an
employee recovers from his or her injury to the fullest extent possible, in the shortest amount of
time. It, therefore, has broad administrative discretion in choosing means to achieve this goal.
The only limitation on OWCP’s authority is that of reasonableness.4 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury by submitting rationalized
medical evidence that supports such a connection and demonstrates that the treatment is
necessary and reasonable.5 While OWCP is obligated to pay for treatment of employmentrelated conditions, the employee has the burden of establishing that the expenditure is incurred
for treatment of the effects of an employment-related injury or condition.6
Regarding membership in a health club or spa, OWCP’s procedure manual provides that
health club memberships may be authorized if needed to treat the effects of an injury, that such
memberships may be approved only for periods of six months at a time and that the treating
physician must describe the specific therapy and exercise routine needed, the anticipated
2

Id. at §§ 8101-8193, § 8103.

3

Id. at § 8103(a).

4

Dr. Mira R. Adams, 48 ECAB 504 (1997).

5

See Debra S. King, 44 ECAB 203 (1992).

6

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

3

duration of the recommended regimen, the specific equipment or facilities needed, the treatment
goals, the actual or anticipated effectiveness of the regimen, the frequency of examinations to
determine the ongoing need for the program and whether the exercise routine can be performed
at home.7
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.8 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
a referee physician, pursuant to section 8123(a), to resolve the conflict in the medical evidence.9
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision due to a conflict in medical
opinion between Dr. Hernandez, an attending physician, and Dr. Mobley, OWCP’s medical
adviser, as to whether the recommended YMCA membership is medically warranted for
appellant’s accepted conditions.
Dr. Hernandez recommended a one-year renewal of appellant’s YMCA membership
based on his diagnoses of a closed lumbar vertebra, degeneration of the cervical intervertebral
disc, derangement of the medial meniscus, lumbar intervertebral disc without myelopathy,
brachia neuritis or radiculitis not otherwise specified, synovitis and tenosynovitis not otherwise
specified and carpal tunnel syndrome. He stated that the progressive degeneration in the back
caused appellant’s continuing symptomatology. Dr. Hernandez advised that it was medically
necessary for him to continue his exercise program at the YMCA because it was very beneficial
and would continue to benefit him in the future. He related that it helped to keep appellant’s
weight off and back strong, improve his range of motion and decrease his painful neck and back
symptoms. Dr. Hernandez further related that appellant’s participation in the exercise program
made him a more active person.
Dr. Mobley reviewed Dr. Hernandez’s findings and appellant’s medical record. He cited
a pertinent section of FECA and OWCP’s procedures and advised that the benefits from a health
club membership could be attained by participation in a well-developed and organized home
program that included conditioning and back exercises such as, walking for conditioning and
proper calisthenics. Dr. Mobley advised that, since the benefits of a health club membership
could be obtained by simpler and less costly means of treatment, the request for authorization of
the YMCA membership should be denied.
The Board finds that a conflict exists as to whether the recommended YMCA
membership was medically necessary for appellant’s September 7, 2000 accepted conditions.
Accordingly, the Board will set aside the July 12 and September 8, 2011 decisions and remand
the case to OWCP for referral of appellant, the medical record and a statement of accepted facts
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.15 (July 2000).
8

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

9

William C. Bush, 40 ECAB 1064 (1989).

4

to an appropriate independent medical specialist to determine whether the recommended health
club membership is medically necessary for the employment-related conditions. Following this
and such other development as deemed necessary, OWCP should issue a de novo decision on
appellant’s claim.10
CONCLUSION
The Board finds that the case is not in posture for decision due to an unresolved conflict
in medical opinion regarding the medical necessity of a health club membership.
ORDER
IT IS HEREBY ORDERED THAT the September 8 and July 12, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: May 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

The Board finds that it is unnecessary to address the second issue in this case in view of the Board’s disposition
of the first issue.

5

